         Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

CEMENT MASONS' UNION LOCAL NO. 592                                  CIVIL ACTION
    PENSION FUND,                                                   NO.
CEMENT MASONS' UNION LOCAL NO. 592
    WELFARE FUND,
CEMENT MASONS' UNION LOCAL NO. 592
    JOINT APPRENTICESHIP TRAINING FUND,
GENERAL BUILDING CONTRACTORS
    ASSOCIATION, INC. INDUSTRY
    ADVANCEMENT PROGRAM,
CEMENT MASONS' UNION LOCAL NO. 592
    POLITICAL ACTION COMMITTEE,
CEMENT MASONS' UNION LOCAL 592
    OF PHILADELPHIA, PA; and
BILL OUSEY, a Fiduciary
7821 Bartram Avenue, Suite 102
Philadelphia, PA 19153,

                              Plaintiffs,

       v.

ABC CONSTRUCTION COMPANY, INC.
714 Dunksferry Road
Bensalem, PA 19020

                              Defendant.

                                            COMPLAINT

       Plaintiffs, by undersigned counsel, complain about Defendant as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ § 185(a), 1132 and 1145 and 28 U.S.C. § 1367.

       2.      A copy of this Complaint has been served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail.
          Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 2 of 12



                                              VENUE

        3.       Venue lies in the Eastern District of Pennsylvania under 29 U.S.C. §§ 185(a) ar

1132(e)(2).

                                             PARTIES

        4.       Plaintiff Cement Masons' Union Local No. 592 Pension Fund is a trust fund

established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21),

of the Cement Masons' Union Local No. 592 Pension Plan, a multiemployer plan and pension

plan within the meaning of 29 U.S.C. § 1002(37), (2). The Pension Fund, its trustees and the

Pension Plan are referenced jointly or severally as the "Pension Fund" in this Complaint.

        5.       Plaintiff Cement Masons' Union Local No. 592 Welfare Fund is a trust fund

established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21),

of the Cement Masons' Union Local No. 592 Welfare Plan, a multiemployer plan and welfare

plan within the meaning of 29 U.S.C. § 1002(37), (1). The Welfare Fund, its trustees and the

Plan are referenced jointly or severally as the "Welfare Fund" in this Complaint. The Welfare

Fund is also known as and referenced as the "Cement Masons Local Union No. 592 Health and

Welfare Fund" and "Health and Welfare Fund" in the Labor Agreements) relating to this

Complaint.

        6.       Plaintiff Cement Masons' Joint Apprenticeship Training Fund of Philadelphia and

Vicinity ("Apprenticeship Fund" and, together with Pension Fund and Welfare Fund, "ERISA

Funds") is a trust fund established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named

fiduciary," "plan administrator," and "plan sponsor" within the meaning of 29 U.S.C. §§

724788 l.docx                                    2
CM592F35765.p1
              Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 3 of 12



1102(a), 1002(16), (21) of a multiemployer plan within the meaning of 29 U.S.C. § 1002(37), (1)

of the same name. The Apprenticeship Fund is also known as and referenced as the "Plasterers

and Cement Masons Joint Apprenticeship Training Funds" and "Joint Apprenticeship Training

Fund" in the Labor Agreements) relating to this Complaint.

         7.      Plaintiff General Building Contractors Association Inc. Industry Advancement

Program ("IAP") is a fund established by the General Building Contractors Association, Inc. for

the purpose of fostering and advancing the interest of the general building construction industry

in the Philadelphia metropolitan area. The IAP is also known as and referenced as the "Industry

Advancement Program" in the Labor Agreements) relating to this Complaint.

         8.      Plaintiff Cement Masons' Union Local No. 592 Political Action Committee

("PAC") is an unincorporated association established pursuant to 2 U.S.C. § 431 et seq. for the

purpose of advancing the political interests of the members of the Union by lawfully influencing

the selection, nomination, election and/or appointment of individuals for political office.

         9.      Plaintiff Cement Masons' Union Local No. 592 of Philadelphia, PA ("Union") is

an unincorporated association commonly referred to as a labor union and is an employee

organization that represents, for purposes of collective bargaining, employees of Gentile

Concrete, Inc. ("Company" or "Defendant"), who are and/or were employed in an industry

affecting interstate commerce within the meaning of 29 U.S.C. §§ 152(5), (6) and (7), 185(a) and

1002(4), (11) and (12). The Union is the authorized collection agent for PAC and IAP and is

authorized to collect all monies due and owing to them, including field dues check-off.

         10.      The ERISA Funds, IAP, PAC, and Union maintain their principal place of

business and are administered from offices located in the Eastern District of Pennsylvania.



~Za~ss i.ao~X                                    3
CM592F35765.p1
            Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 4 of 12



       11.       Plaintiff Bill Ousey ("Ousey" and together with the ERISA Funds, IAP, PAC, and

Union, "Plaintiffs") is a fiduciary with respect to the ERISA Funds within the meaning of 29

U.S.C. § 1002(21), Chairman of the PAC, and President and Business Manager of the Union,

with a business address as listed in the caption. He is authorized to bring this action on behalf of

all Trustees of the ERISA Funds, the PAC, and the Union. He is trustee ad litem for the IAP in

connection with this action.

       12.       ABC Construction Company, Inc. ("Company" or "Defendant"), is an employer

in an industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and (7),

1002(5), (11) and (12) with a business office or registered agent at the address listed in the

caption.

        13.      At all times relevant to this action, Company was party to or agreed to abide by

the terms and conditions of a collective bargaining agreements) with the Union (singly or

jointly, "Labor Contract"). A copy of the Labor Contract and Company's signature page are

attached collectively as Exhibit 1. Company also signed or agreed to abide by the terms of the

trust agreements of the ERISA Funds, as from time to time amended (jointly referred to as "Trust

Agreements"), made between certain employers and employee representatives in an industry(ies)

affecting interstate commerce to promote stable and peaceful labor relations. Ex. 1, Labor

Contract, Art. VI, Section 1; Art. XI, Section 2; Art. XII, Section 2.

        14.      Under the Labor Contract or Trust Agreements and applicable law, Company is

required:

                 (a)    To make full and timely payments on a regular basis to the ERISA Funds,

IAP, PAC and Union as required by the Labor Contract (Ex. 1, Labor Contract, Art. VI, Section



724788 l.docx                                     4
CM592F35765.p1
           Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 5 of 12



2; Art. XI, Sections 1, 3; Art. XII, Section l; Art. XVII, Section 2; Art. XVII, Section 2; Art.

XVIII, Section 2);

                  (b)    To file timely remittance reports with the ERISA Funds detailing all

employees or work for which contributions were required under the Labor Contract (Ex. 1, Labor

Contract, Art. XIII, Sections 2-3, 7);

                  (c)    To produce, upon request by the ERISA Funds individually or jointly, all

books and records deemed necessary to conduct an audit of their records concerning their

obligations to the ERISA Funds, Union, and Associations (Ex. 1, Labor Contract, Art. XIII,

Section 11); and

                  (d)    To pay liquidated damages, interest and all costs of litigation, including

attorneys' fees, expended by the ERISA Funds, IAP, PAC, and Union to collect any amounts due

as a consequence of the Company's failure to comply with its contractual obligations described

in Subparagraphs (a), (b), and (c) (Ex. 1, Art. XII, Sections 5, 6).

        15.       In June 2017, Plaintiffs and Company entered into a settlement agreement

("Settlement Agreement") to resolve a delinquency owed by Company to the Funds for the

period November 2016 through April 2017. A copy of the Settlement Agreement is attached as

Exhibit 2.

        16.       Paragraph 2 of the Settlement Agreement provides for a conditional waiver of

$6,238.26 in liquidated damages if Company did not breach or violate the terms of the

Settlement Agreement. Ex. 2, Settlement Agreement, ¶2.




724788 l.docx                                      5
CM592F.35765.p1
           Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 6 of 12



        17.       Paragraph 7(b) of the Settlement Agreement lists the events that would constitute

a breach of the Settlement Agreement ("Event of Default"). An Event of Default would occur if

Company submitted even one untimely contributions to the Funds beginning with June 2017, or

if, among other things, Company submitted even one untimely remittance report to the Funds

beginning with June 2017. Ex. 2, Settlement Agreement, ¶7.

        18.       Company did not timely submit reports and/or contributions to the Plaintiffs for

the period November 2017 through March 2018.

        19.       Paragraph 6 of the Settlement Agreement requires Company to cooperate with a

payroll compliance audit of its books and records. Ex. 2, Settlement Agreement, ¶6.

        20.       The Funds began conducting a payroll compliance audit of Company in July 2017

for the period January 1, 2015, through present. Company provided some, but not all, records

requested by Plaintiffs' auditors.

        21.       On November 2, 2018, Plaintiffs' Counsel sent Company a written Notice of

Default of the Settlement Agreement ("Notice"). A copy of the Notice is attached as Exhibit 3

The Notice includes a demand for the following:

                   (a)   remittance reports and/or contributions for the period November 2017

through May 2018;

                  (b)     documents necessary for Plaintiffs' auditor to complete a payroll

compliance audit of Company's books and records for the period January 2015 through present;

                  (c)     amounts owed the Funds for the period January 2018 through August

2018;

                  (d)     conditionally waived amounts under the Settlement Agreement.

         22.      Company did not respond to the Notice.

 ~24~sR l.aooX
 CM592F35765.p1
           Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 7 of 12



        23.       Additionally, Company has failed to submit contributions for the period January

2019 through present as required by the Labor Contracts, Trust Agreement or applicable law.

        24.       All conditions precedent to this lawsuit or the relief it seeks have been satisfied.



                              COUNTI—BREACH OF CONTRACT

                                             PLAINTIFFS
                                                  v.
                                              COMPANY

        25.       The allegations of Paragraphs 1 through 23 are incorporated by reference as if

fully restated.

        26.       Company defaulted on its obligations under the Settlement Agreement.

        27.       Pursuant to paragraphs 2, 6, and 16 of the Settlement Agreement, Plaintiffs

provided Notice for (i) failure to timely submit reports and contributions and (ii) failure to fully

cooperate with a payroll compliance audit.

        28.       Company did not cure the default and therefore the Conditional Waiver is

revoked.

         WHEREFORE, Plaintiffs ask that the Court:

                  (1)     Enter judgment against Company in favor of the Plaintiffs for the amount

of the Conditional Waiver, $6,238.26, together with interest calculated at the rate of 4.0%

c ompounded monthly from June 2, 3017, through the date of payment or judgment as outlined in

paragraph 2 of the Settlement Agreement; and

                  (2)     Grant such other ar further relief, legal or equitable, as may be just,

necessary or appropriate.



~aa~as i.ao~X                                        ~
CM592F35765.p1
           Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 8 of 12



                                        COUNT II -AUDIT

                                            PLAINTIFFS
                                                 v.
                                             COMPANY

        29.       The allegations of Paragraphs 1 through 27 are incorporated by reference as if

fully restated.

        30.       Company is required by the Labor Contract, Trust Agreement or applicable law

to permit the ERISA Funds, IAP, PAC, and Union to audit the records and to cooperate in

determining the contributions due Plaintiffs.

        31.       The amount of contributions and work dues Company is required to pay to the

Plaintiffs is based upon hours worked and wages paid to employees performing work covered by

the Labor Contract. Plaintiffs are without sufficient information or knowledge to plead the

precise nature, extent and amount of Company's delinquency since the books, records and

information necessary to determine this liability are in the exclusive possession, custody and

control or knowledge of Company.

        32.       An audit of the Company's books and records for the period January 2015

through present has not been completed because Company has refused to provide all of the

necessary documents and information to the auditors as required by the Labor Contract, Trust

Agreement, or applicable law.

        33.       The Plaintiffs have no adequate remedy at law because the calculation of any

damages suffered as a result of the breach itself requires an audit.

        WHEREFORE, Plaintiffs ask that the Court:

                   (1)   Enjoin the Company, its officers, agents, servants, employees, attorneys

and all others in active concert or participation with them to permit an audit of all records under

724788 l.docx                                      g
CM592F35765.p1
            Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 9 of 12



their actual or constructive control for the period January 2015 to present and, in the absence of

records, to cooperate in alternative methods for the determination of work for which

contributions are due, and

                  (2)    Grant such other or further relief, legal or equitable, as may be just,

necessary or appropriate.



               COUNT III -CONTRIBUTIONS UNDER ERISA AFTER AUDIT

                                           ERISA FUNDS
                                                v.
                                            COMPANY

        34.       The allegations of Paragraph 1 through 33 are incorporated by reference as if fully

restated.

        35.       Company has failed to make contributions to the ERISA Funds in violation of 29

U.S.C. § 1145 in a period not barred by any applicable statute of limitations or similar bar.

        36.       The ERISA Funds are without sufficient information ar knowledge to plead the

precise nature, extent and amount of Company delinquency since the books, records and

information necessary to determine this liability are in Company's possession, custody, control

or knowledge.

         37.      The ERISA Funds have been damaged by Company's violation of 29 U.S.C. §

1145.

         WHEREFORE, Plaintiffs ask that the Court:

                  (1)     After an audit, enter judgment against Company in favor of the ERISA

Funds individually for the contributions found due and owing by the audit, together with interest

 at the rate prescribed by 26 U.S.C. § 6621 from the due date for payment until the date of actual

 724788 l.docx                                      9
 CM592F35765.p1
          Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 10 of 12



payment, liquidated damages equal to the greater of the interest on the unpaid contributions or

liquidated damages provided by the plan document or statute and reasonable attorneys' fees and

costs incurred in this action and in connection with any proceeding to enforce or collect any

judgment.

                  (2)    Grant such other or further relief, legal or equitable, as may be just,

necessary or appropriate.



           COUNT IV -CONTRIBUTIONS UNDER CONTRACT AFTER AUDIT

                                            PLAINTIFFS
                                                 v.
                                             COMPANY

        38.       The allegations of Paragraphs 1 through 37 are incorporated by reference as if

fully restated.

        39.       Company has failed to make contributions to the Plaintiffs as required by the

Labor Contract or Trust Agreements in a period not barred by any applicable statute of

limitations or similar bar.

        40.       The Plaintiffs are without sufficient information or knowledge to plead the precise

nature, extent and amount of Company's delinquency since the books, records and information

necessary to determine this liability are in Company's possession, custody, control or

knowledge.

         41.      The Plaintiffs have been damaged by Company's failure to make contributions as

required by the Labor Contract or Trust Agreements.

         WHEREFORE, Plaintiffs ask that the Court:



 724788 l.docx                                      1
 CM592F35765.p1
          Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 11 of 12



                 (1)    After an audit, enter judgment against the Company in favor of the

Plaintiffs individually for the amount of contributions found due and owing by an audit together

with liquidated damages, interest and costs, including reasonable attorneys' fees incurred in this

action or the collection and enforcement of any judgment, as provided in the Labor Contract or

Trust Agreements.

                 (2)    Grant such other or further relief, legal or equitable, as may be just,

necessary or appropriate.

                                    COUNT V -INJUNCTION

                                           PLAINTIFFS
                                                v.
                                            COMPANY

        42.      The allegations asserted in Paragraphs 1 through 41 are incorporated by reference

as if fully restated.

         43.     Company has chronically failed to submit timely reports and/or contributions to

the Plaintiffs in violation of the Labor Contract, Trust Agreements or applicable law.

         44.     Unless ordered by the Court, Company will continue to refuse to submit

remittance reports and/or pay contributions presently due, or which become due in the future,

and the ERISA Funds and their participants will be irreparably damaged.

         45.     The Plaintiffs have no adequate remedy at law because the calculation of any

damages suffered as a result of Company's breach of contractual requirements to submit timely

remittance reports and contributions requires an audit.

         WHEREFORE, Plaintiffs, for themselves and on behalf of the ERISA Funds, ask the

Court to:



~Za~ss i.ao~X                                      11
CM592F35765.p1
         Case 2:19-cv-03161-MSG Document 1 Filed 07/17/19 Page 12 of 12



                 (1)   Permanently restrain Company from continuing to violate the terms of the

current collective bargaining agreement between Company and the Union, or violating other

collective bargaining agreements as maybe entered by the parties providing for the timely filing

of remittance reports with complete, accurate and proper information and timely payment of

contributions to the Funds for so long as Company is contractually required to do so; or,

alternatively,

                 (2)   Grant such other ar further relief, legal or equitable, as may be just,

necessary or appropriate.

                                              Respectfully submitted,

                                              JENNINGS SIGMOND, P.C.


                                          BY:                v uc~r r~ rr~l
                                                MAUR N W. MARRA (ID No. 309865)
                                                1835 Market Street, Suite 2800
                                                Philadelphia, PA 19103
                                                (215) 351-0674
                                                Fax: (215) 922-3524
                                                mmarra@jslex.com / usdc-edpa-erisa@jslex.com


Date: July 16, 2019                             Attorney for Plaintiffs




724788 l.docx                                     12
CM592F35765.p1
